Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 23.1 Drewry Shipping Consultants Ltd., Drewry House, Meridian Gate, 213 Marsh Wall, London E14 9FJ, England Telephone: +44 (0) 20 7acsimile:+44 (0) 20 7mail: enquiries@drewry.co.uk Website: www.drewry.co.uk Safe Bulkers, Inc. 30-32 Avenue Karamanli 16673 Voula Athens, Greece 15 th March, 2010 Dear Sir/Madam: Reference is made to the prospectus supplement (the Prospectus Supplement) forming part of the registration statement on Form F-3 relating to the offering of a certain number shares of common stock of Safe Bulkers, Inc. (the Company). We have reviewed the sections in the Prospectus Supplement entitled Prospectus SummaryRecent Drybulk Industry Trends and Prospectus SummaryOur Competitive Strengths and the section entitled Risk Factors in the Companys 2009 Annual Report on Form 20-F, incorporated by reference in the Prospectus Supplement, and confirm that they accurately describe the international containership and drybulk shipping markets.
